UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☒ Preliminary Proxy Statement ☐ Confidential, For Use of the Commission Only (as Permitted by Rule 14a-6(e)(2)) ☐ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to § 240.14a-12 TOWERSTREAM CORPORATION (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required ☐ Fee computed on table below per Exchange Act Rules 14a-6(i) (1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials: ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 1 TOWERSTREAM CORPORATION 88 SILVA LANE MIDDLETOWN, RHODE ISLAND 02842 Telephone: (401) 848-5848 NOTICE OF SPECIAL MEETING OF STOCKHOLDERS The Special Meeting of the stockholders of Towerstream Corporation (the “Company”) will be held on Monday, May 2, 2016, at 9:00 a.m. Eastern Standard Time at 88 Silva Lane, Tech IV, Middletown, Rhode Island 02842 for the purposes of: 1. Authorizing an amendment to our Certificate of Incorporation to effect a reverse stock split of our common stock at a specific ratio, within a range of 1-for-5 and 1-for-25, to be determined by our Board of Directors in its sole discretion and effected, if at all, on or before May 2, 2017; 2. Authorizing, in accordance with NASDAQ Listing Rule 5635(d),the potential issuance in excess of 20% of our outstanding shares of common stock in one or more non-public offerings, where the maximum discount at which securities will be offered will be equivalent to a discount of 20% below the market price of our common stock; 3. Authorizing, in accordance with NASDAQ Listing Rule 5635(d),the potential issuance in excess of 20% of our outstanding shares of common stock in one or more non-public offerings, where the maximum discount at which securities will be offered will be equivalent to a discount of 10% below the market price of our common stock; 4. Authorizing an amendment to our 2010 Employee Stock Purchase Plan (the “2010 Plan”) to increase the number of shares available for issuance thereunder to 500,000 from 200,000; and 5. Transacting such other business as may properly come before the meeting or any adjournmentsthereof. Only stockholders of record at the close of business on [*], 2016 will be entitled to attend and vote at the special meeting or any adjournment thereof. A list of all stockholders entitled to vote at the Special Meeting will be available at the principal office of the Company for the ten days prior toMay 2, 2016. The list will be arranged in alphabetical order and show the address and number of shares held by each stockholder. It will be available for examination by any stockholder for any purpose germane to the Special Meeting. The proxy materials will be mailed to stockholders on or about [*], 2016. By Order of the Board of Directors /s/ Philip Urso Chairman WHETHER OR NOT YOU PLAN ON ATTENDING THE MEETING IN PERSON, PLEASE VOTE AS PROMPTLY AS POSSIBLE TO ENSURE THAT YOUR VOTE IS COUNTED. 2 TOWERSTREAM CORPORATION 88 SILVA LANE MIDDLETOWN, RHODE ISLAND 02842 Telephone: (401) 848-5848 PROXY STATEMENT SPECIAL MEETING OF STOCKHOLDERS TO BE HELD ON MONDAY, MAY 2 , 201 6 SOLICITATION OF PROXIES The enclosed proxy is solicited by the Board of Directors of Towerstream Corporation (referred to as the “Company”, “we,” “us,” or “our”) for use at the Special Meeting of the Company’s stockholders to be held at 88 Silva Lane, Tech IV, Middletown, Rhode Island 02842 on May 2, 2016, at 9:00 a.m. Eastern Standard Time and at any adjournments thereof. Whether or not you expect to attend the meeting in person, please vote your shares as promptly as possible to ensure that your vote is counted. The proxy materials will be mailed to stockholders on or about [*], 2016. REVOCABILITY OF PROXY AND SOLICITATION Any stockholder executing a proxy that is solicited hereby has the power to revoke it prior to the voting of the proxy. Revocation may be made by attending the Special Meeting and voting the shares of stock in person, or by delivering to the Secretary of the Company at the principal office of the Company prior to the Special Meeting a written notice of revocation or a later-dated, properly executed proxy. Solicitation of proxies may be made by directors, officers and other employees of the Company by personal interview, telephone, facsimile transmittal or electronic communications. No additional compensation will be paid for any such services. This solicitation of proxies is being made by the Company which will bear all costs associated with the mailing of this proxy statement and the solicitation of proxies. RECORD DATE Stockholders of record at the close of business on [*], 2016 will be entitled to receive notice of, to attend and to vote at the meeting. ACTION TO BE TAKEN UNDER PROXY Unless otherwise directed by the giver of the proxy, the persons named in the form of proxy, namely, Philip Urso, our Chief Executive Officer and Chairman, and Joseph P. Hernon, our Chief Financial Officer, or either one of them who acts, will vote: ● FOR an amendment to our Certificate of Incorporation, as amended (“Certificate of Incorporation”), to effect a reverse stock split of our common stock at a specific ratio, within a range of 1-for-5 and 1-for-25, to be determined by our Board of Directors in its sole discretion and effected, if at all, on or before May 2, 2017; ● FOR authorizing, in accordance with NASDAQ Listing Rule 5635(d), the potential issuance in excess of 20% of our outstanding shares of common stock in one or more non-public offerings, where the maximum discount at which securities will be offered will be equivalent to a discount of 20% below the market price of our common stock; ● FOR authorizing, in accordance with NASDAQ Listing Rule 5635(d), the potential issuance in excess of 20% of our outstanding shares of common stock in one or more non-public offerings, where the maximum discount at which securities will be offered will be equivalent to a discount of 10% below the market price of our common stock; 3 ● FOR authorizing an amendment to the 2010 Plan to increase the number of shares available for issuance thereunder to 500,000 from 200,000; and ● According to their judgment, on the transaction of such matters or other business as may properly come before the meeting or any adjournments thereof. WHO IS ENTITLED TO VOTE; VOTE REQUIRED; QUORUM As of [*], 2016 there were [66,810,149] shares of common stock issued and outstanding, which constitute all of the outstanding capital stock of the Company. Stockholders are entitled to one vote for each share of common stock held by them. A majority of the outstanding shares of common stock ([33,405,076] shares), present in person or represented by proxy, will constitute a quorum at the meeting or any adjournment thereof. For purposes of the quorum and the discussion below regarding the vote necessary to take stockholder action, stockholders of record who are present at the Special Meeting in person or by proxy and who abstain, including brokers holding customers’ shares of record who cause abstentions to be recorded at the meeting, are considered stockholders who are present and entitled to vote and are counted towards the quorum. If there is not a quorum at the Special Meeting, our stockholders may adjourn the meeting. Brokers holding shares of record for customers generally are not entitled to vote on “non-routine” matters, unless they receive voting instructions from their customers. As used herein, “uninstructed shares” means shares held by a broker who has not received voting instructions from its customers on a specific proposal. A “broker non-vote” occurs when a nominee holding uninstructed shares for a beneficial owner does not vote on a particular proposal because the nominee does not have discretionary voting power with respect to that non-routine matter. In connection with the treatment of abstentions and broker non-votes: the proposed amendment to our Certificate of Incorporation to effect a reverse stock split of our common stock at a specific ratio, within a range of 1-for-5 and 1-for-25, to be determined by our Board of Directors in its sole discretion and effected, if at all, on or before May 2, 2017 (Proposal No. 1); the authorization, in accordance with NASDAQ Listing Rule 5635(d), of the potential issuance in excess of 20% of our outstanding shares of common stock in one or more non-public offerings, where the maximum discount at which securities will be offered will be equivalent to a discount of 20% below the market price of our common stock (Proposal No. 2) or a discount of 10% below the market price of our common stock (Proposal No. 3); and the authorization of an amendment to the 2010 Plan to increase the number of shares available for issuance thereunder to 500,000 from 200,000 (Proposal No. 4) are all considered a “non-routine” matter.Accordingly, brokers are not entitled to vote uninstructed shares with respect to Proposals No.1, No. 2, No. 3 or No. 4. QUESTIONS AND ANSWERS ABOUT THESE PROXY MATERIALS Why am I receiving these materials? Towerstream Corporation has made these materials available to you by mail in connection with the Company’s solicitation of proxies for use at the Special Meeting of stockholders to be held on May 2, 2016 at 9:00 a.m. Eastern Standard Time at 88 Silva Lane, Tech IV, Middletown, Rhode Island. These materials describe the proposals on which the Company would like you to vote and also give you information on these proposals so that you can make an informed decision. We are mailing our proxy materials on or about [*], 2016 to all stockholders of record entitled to vote at the Special Meeting. What is included in these materials? These materials include this proxy statement, the proxy card or the voter instruction form for the Special Meeting. What is the proxy card? The proxy card enables you to appoint Philip Urso, our Chief Executive Officer and Chairman, and Joseph P. Hernon, our Chief Financial Officer, as your representative at the Special Meeting. By completing and returning a proxy card, you are authorizing these individuals to vote your shares at the Special Meeting in accordance with your instructions on the proxy card. This way, your shares will be voted whether or not you attend the Special Meeting. 4 What items will be voted on? You are being asked to vote on these specific proposals: ● Authorization for an amendment to our Certificate of Incorporation to effect a reverse stock split of our common stock at a specific ratio, within a range of 1-for-5 and 1-for-25, to be determined by our Board of Directors in its sole discretion and effected, if at all, on or before May 2, 2017. ● Authorization, in accordance with NASDAQ Listing Rule 5635(d), the potential issuance in excess of 20% of our outstanding shares of common stock in one or more non-public offerings, where the maximum discount at which securities will be offered will be equivalent to a discount of 20% below the market price of our common stock. ● Authorization, in accordance with NASDAQ Listing Rule 5635(d), the potential issuance in excess of 20% of our outstanding shares of common stock in one or more non-public offerings, where the maximum discount at which securities will be offered will be equivalent to a discount of 10% below the market price of our common stock. ● Authorizing an amendment to the 2010 Plan to increase the number of shares available for issuance thereunder to 500,000 from 200,000. We will also transact any other business that properly comes before the Special Meeting. How does the Board of Directors recommend that I vote? Our Board of Directors unanimously recommends that you vote your shares: ● FOR an amendment to our Certificate of Incorporation to effect a reverse stock split of our common stock at a specific ratio, within a range of 1-for-5 and 1-for-25, to be determined by our Board of Directors in its sole discretion and effected, if at all, on or before May 2, 2017; ● FOR authorizing, in accordance with NASDAQ Listing Rule 5635(d), the potential issuance in excess of 20% of our outstanding shares of common stock in one or more non-public offerings, where the maximum discount at which securities will be offered will be equivalent to a discount of 20% below the market price of our common stock; ● FOR authorizing, in accordance with NASDAQ Listing Rule 5635(d), the potential issuance in excess of 20% of our outstanding shares of common stock in one or more non-public offerings, where the maximum discount at which securities will be offered will be equivalent to a discount of 10% below the market price of our common stock; and ● FOR authorizing an amendment to the 2010 Plan to increase the number of shares available for issuance thereunder to 500,000 from 200,000. Who can vote at the Special Meeting of stockholders? There were [66,810,149] shares of common stock outstanding and [37] stockholders of record on [*], 2016. Beneficial owners hold their shares at brokerage firms and other financial institutions. Only stockholders of record at the close of business on[*], 2016 are entitled to receive notice of, to attend, and to vote at the Special Meeting. Each share is entitled to one vote. All shares of common stock shall vote together as a single class. Information about the stockholdings of our directors and executive officers is contained in the section of this proxy statement entitled “Security Ownership of Certain Beneficial Owners and Management.” 5 What is the difference between a stockholder of record and a beneficial owner of shares held in street name? Most of our stockholders hold their shares in an account at a brokerage firm, bank or other nominee holder, rather than holding share certificates in their own name. As summarized below, there are some distinctions between shares held of record and those owned beneficially in street name. Stockholder of Record If on [*], 2016 your shares were registered directly in your name with our transfer agent, Continental Stock Transfer & Trust Company, you are considered a stockholder of record with respect to those shares, and the proxy materials, including a proxy card, were sent directly to you by the Company. As the stockholder of record, you have the right to direct the voting of your shares by returning the proxy card to us. Whether or not you plan to attend the Special Meeting, if you do not vote over the Internet, please complete, date, sign and return a proxy card to ensure that your vote is counted. Beneficial Owner of Shares Held in Street Name If on [*], 2016 your shares were held in an account at a brokerage firm, bank, broker-dealer, or other nominee holder, then you are considered the beneficial owner of shares held in “street name,” and the proxy materials, including a voter instruction form, were forwarded to you by that organization. The organization holding your account is considered the stockholder of record for purposes of voting at the Special Meeting. As the beneficial owner, you have the right to direct that organization on how to vote the shares held in your account. However, since you are not the stockholder of record, you may not vote these shares in person at the Special Meeting unless you receive a valid proxy from the organization. If you request printed copies of the proxy materials by mail, you will receive a voter instruction form. How Do I Vote? Stockholders of Record. If you are a stockholder of record,you may vote by any of the following methods: ● Via the Internet. You may vote by proxy via the Internet by following the instructions provided in the proxy materials. ● By Telephone.
